Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/22/21 and 1/27/22 have been considered.
Drawings
The drawings filed 11/21/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 2-3 and 6-7 are allowed.
Examiner’s Comments
Claims 2-3 and 6-7 have been renumbered as claims 1-2 and 3-4 respectively.
7. 	The following is an examiner’s statement of reasons for allowance: The art closest to the claimed invention is Burnett et al., EP 2469742 A2 and EP 2665208 A1, the teachings of which is discussed on pages 2-4 of applicants own specification.  This art taken alone or in obvious combination does not teach as set forth in each of independent claims 2 and 6 a method and arrangement that determines a HOA sound field in a manner as provided by perceptually decoding compressed a HOA representation into directional signals and time domain signals; determine predicted directional signals based on decompressed dominant directional signals by smoothing using a window function along with in combination determining decompressed residual HOA component based on the time domain signals by extending an order of the reduced order residual HOA component by appending zero values to the reduced order residual HOA component  as set forth.  The limitations of claims 3 and 7 depend upon those features of claims 2 and 6 respectively. 
8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krueger et al. (‘730) is a patent obtained by the applicants in a parent application.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/8/22